ITEMID: 001-103812
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: GAFTONIUC v. ROMANIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Ján Šikuta;Josep Casadevall;Luis López Guerra;Mihai Poalelungi;Nona Tsotsoria
TEXT: 1. The applicant, Ms. Dorina-Margareta Gaftoniuc, is a Romanian national who was born in 1968 and lives in Târgu Ocna. The Romanian Government (“the Government”) are represented by their Agent, Mr. Răzvan-Horaţiu Radu from the Ministry of Foreign Affairs.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. In 2003 the applicant initiated administrative proceedings against the Bacău County School Inspectorate (Inspectoratul Şcolar Judeţean Bacău) requesting her appointment on the position of English and French teacher, the annulment of the appointment decision of a third person for the aforementioned position and damages.
4. On 23 October 2003, the Bacău County Court partially allowed the applicant’s claim, ruling that she was to be appointed on the teaching position and that the defendant was to pay her damages of 100,000 Romanian old lei (ROL - the equivalent of around 3 euros (EUR)) per day, until the actual appointment.
5. By a judgement of 8 November 2004, the Bacău Court of Appeal allowed the appeals on points of law of both parties and submitted the case for re-adjudication to the Bacău County Court.
6. Upon rehearing of the case, by a judgement of 27 April 2005, the Bacău County Court partially allowed the applicant’s claim, ruling that she was to be appointed on the teaching position and that she was to receive court fees of ROL 1,900,000 (the equivalent of around EUR 52). The Bacău County Court dismissed the applicant’s claim for damages.
7. On 22 December 2005, the Bacău Court of Appeal upheld the Bacău County Court’s judgement as regards the applicant’s appointment and fixed the amount of the court fees at 569.8 Romanian new lei (RON - the equivalent of around EUR 154).
8. On 23 June 2006, upon the request of the applicant a bailiff summoned the defendant to comply with the above judgement. At an unspecified date, the bailiff informed the Bacău Treasury of the existent garnishment proceedings.
9. On 3 July 2006, the applicant was appointed as a teacher and on 22 November 2006 she signed the employment agreement.
10. On 8 November 2007, the Bacău County School Inspectorate paid the applicant an amount of RON 640.25 (EUR 177), representing court fees and enforcement expenses.
11. The relevant domestic law is described in Roman and Hogea v. Romania ((dec.), no. 62959/00, 31 August 2004) and Sacaleanu v. Romania (no. 73970/01, 6 September 2005).
